Case 1:18-cr-00123-CBA Document 155 Filed 03/11/19 Page 1 of 6 PageID #: 1237



LKG/AS
F.#2015R01691

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

 UNITED STATES OF AMERICA

          - against -                                                  18-CR-123 (S-1)(CBA)

 SCOTT BRETTSCHNEIDER,

                             Defendant.

 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X




                          THE GOVERNMENT’S VOIR DIRE REQUESTS,
                              LIST OF NAMES AND PLACES, AND
                                   SUMMARY OF THE CASE




                                                                  RICHARD P. DONOGHUE
                                                                  UNITED STATES ATTORNEY
                                                                  Eastern District of New York
                                                                  271 Cadman Plaza East
                                                                  Brooklyn, New York 11201



Lindsay K. Gerdes
Andrey Spektor
Assistant U.S. Attorneys
       (Of Counsel)
Case 1:18-cr-00123-CBA Document 155 Filed 03/11/19 Page 2 of 6 PageID #: 1238




                       THE GOVERNMENT’S VOIR DIRE REQUESTS

                 The government respectfully requests that in addition to the Court’s usual voir

dire questions, the Court ask the following questions in jury selection for this case. The

government respectfully submits that the questions listed below would aid in the selection of

a fair, impartial and unbiased jury. In addition, the government submits a brief summary of

the case, as well as a list of persons and places that the government expects to be mentioned

at trial.

            A.   Personal Experience with the Criminal Justice System

                 1.     You will hear testimony in this case from various law enforcement

officers, including members of the New York City Police Department (“NYPD”). Do you

feel predisposed for any reason to either believe or disbelieve a law enforcement officer’s

testimony? Do you believe that any group in society does not receive fair treatment from

police, prosecutors or law enforcement agencies? If so, can you put aside any such opinions

or beliefs and evaluate this case based upon the evidence presented at trial, in accordance

with the Court’s instructions?

                 2.     Have you, or has any member of your family, either as an individual or

in the course of business, ever been a party to any legal action, criminal case, or dispute with

the United States, with any agencies or employees of the United States, or the NYPD, or

otherwise had any interest in any such legal action, case or dispute or its outcome?

                 3.     Do you believe that fingerprint, DNA or other types of forensic

evidence are required to prove a defendant’s guilt beyond a reasonable doubt? Would you

have any difficulty in finding the defendant guilty if the government proved its case beyond a


                                                 2
Case 1:18-cr-00123-CBA Document 155 Filed 03/11/19 Page 3 of 6 PageID #: 1239




reasonable doubt based on the testimony of other evidence, like witness testimony or phone

calls, without any forensic evidence?

        B.    Case-Specific Questions

              4.      You will learn during the course of this trial that law enforcement

obtained a court-authorized wiretap to secretly listen to a person’s telephone conversations.

This investigatory technique to gather evidence is lawful and proper. Would the use of

lawfully intercepted communications over a telephone affect your ability to consider such

evidence fairly?

              5.      Do you believe that drug-related crimes should not be punished with

jail?

        C.    Other Questions

              1.      Have you served on a jury before? Grand jury or trial jury? Criminal

or civil? Was that jury able to reach a verdict?

              2.      Where do you get your news?




                                                   3
Case 1:18-cr-00123-CBA Document 155 Filed 03/11/19 Page 4 of 6 PageID #: 1240




                               STATEMENT OF THE CASE

              The indictment in this case charges the defendant, Scott Brettschneider, with

conspiring to make false statements and causing false statements to be made to the Bureau of

Prisons, also known as the “BOP.” These charges stem from a letter sent to the BOP on

behalf of a federal inmate that is alleged to have contained false and fraudulent information.

The defendant has pleaded not guilty to the charges. The evidence in this case will consist

primarily of recordings of telephone calls captured over a court-ordered wiretap. The parties

anticipate that the case will be concluded this week.




                                               4
Case 1:18-cr-00123-CBA Document 155 Filed 03/11/19 Page 5 of 6 PageID #: 1241




                           LISTS OF NAMES AND PLACES

Defendant and Defense Counsel

      1.     Scott Brettschneider (Defendant)

      2.     Sarita Kedia, Esq.

      3.     Jonathan Savella, Esq.

Seated at the Government’s Table

      1.     Lindsay Gerdes (Assistant U.S. Attorney)

      2.     Andrey Spektor (Assistant U.S. Attorney)

      3.     Alex Minsk (Paralegal Specialist, U.S. Attorney’s Office)

Possible Government Witnesses and Other Names

      4.     Dr. Kit Hoffman, Bureau of Prisons

      5.     Postal Inspector Kimberly Dallas, United States Postal Service

      6.     Senior Probation Officer Angela Bennett-Rodriguez, United States District
             Court for the Northern District of New York

      7.     Special Agent Timothy O’Malley, Federal Bureau of Investigation

      8.     Special Agent Conor O’Sullivan, Federal Bureau of Investigation

      9.     Detective Richard Santangelo, Queens County District Attorney’s Office

      10.    Detective Eugene Lang, New York City Police Department

      11.    Special Investigator Officer Anthony Pedone, Metropolitan Correctional
             Facility

      12.    Special Investigator Officer American Pina, Metropolitan Correctional Facility

      13.    Charles Gallman

      14.    Richard Marshall


                                            5
Case 1:18-cr-00123-CBA Document 155 Filed 03/11/19 Page 6 of 6 PageID #: 1242




         15.   Reginald Shabazz-Muhammad

         16.   John Scarpa

         17.   Dr. Diana Banks

Entities or Places that May be Mentioned

         1.    United States Penitentiary Lewisburg in Lewisburg, Pennsylvania

         2.    Muhammad Mosque No. 7, 106-8 127th Street, New York, New York

         3.    United States Post Office, 165-100, Baisley Boulevard, Jamaica, New York

Dated:         Brooklyn, New York
               March 11, 2019


                                                        Respectfully submitted,

                                                        RICHARD P. DONOGHUE
                                                        United States Attorney

                                                    By: /s/
                                                       Lindsay K. Gerdes
                                                       Andrey Spektor
                                                       Assistant U.S. Attorneys
                                                       (718) 254-6155/6475



cc:      Clerk of the Court (CBA) (By ECF)
         Sarita Kedia, Esq. (By ECF)
         Jonathan Savella, Esq. (By ECF)




                                             6
